DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 31 May 2022 has been entered.
Claims 1-4, 8-9, and 18 remain pending in the application, wherein claims 1 and 18 have been amended and claims 13-16 and 19-21 have been canceled by this amendment.  The examiner acknowledges no new matter has been introduced by these amendments.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code 103 not included in this action can be found in a prior Office action.

Claims 1-4 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Citti (US PGPub. No. 2012/0263929, previously cited; hereafter “Citti ‘929”) and in view of Bauer et al. (“Emissivities of ceramic materials for high temperature processes, NPL previously cited) and Kleeb et al. (“Fuel Savings with High Emissivity Coatings”, NPL previously cited) and as evidenced by Research Gate (Research Gate 2015, NPL previously cited).
Claim 1: Citti ‘929 discloses a ceramic refractory (paragraph 0002) with a composition of alumina (paragraph 0027), present in approximately 50 wt% to at least 97 wt% alumina (paragraph 0027), which may be from mullite or another Al2O3-based compound (paragraph 0021), and renders as obvious to one of ordinary skill in the art that the ceramic refractory may comprise approximately 50-97 wt% mullite.  This range overlaps the claimed range and the courts have held that where claimed ranges overlap or lie inside of ranges disclosed in prior art, a prima facie case of obviousness exists.  See MPEP § 2144.05.  It is noted as of the writing of this Office Action that no demonstration of a criticality to the claimed ranges has been presented.  Citti ‘929 teaches that the body can include alpha-Al2O3, a mixture of alpha-Al2O3 and beta alumina, a mullite (i.e. mullite is an aluminosilicate), etc., or any combination thereof (paragraph 0049).  The teaching of a combination renders as obvious to one of ordinary skill in the art that the body may include both mullite (i.e. an aluminosilicate phase) and alpha-Al2O3 (i.e. an alumina phase distinct from the aluminosilicate phase).  Citti ‘929 teaches the inclusion of one or more dopants, that may include MgO as a beta conversion material (paragraph 0028) at 2.1-26 mol% (paragraph 0032) or as an “other additive” to help control grain size (paragraph 0031) at 0.02-5 wt% (paragraph 0033) (i.e. the minimum amount of MgO being used as a dopant is 0.02%).  Citti ‘929 further teaches that the metal of the dopant, including the MgO dopant, can be added in a different form as opposed to a metal oxide, and may be in the form of a metal aluminate (paragraph 0035).  The aluminate of magnesium metal is MgAl2O4, also known as spinel.  Since the dopant in the form of a metal aluminate is an alternative to the dopant as a metal oxide, it would have been obvious to one of ordinary skill in the art to use the same amount of metal aluminate dopant as is described previously for the metal oxide dopant (i.e. 0.02-5 wt% as in paragraph 0033 or 2.1-26 wt% as in paragraph 0032) because the metal aluminate dopant is considered to be a substitution of known material based on its suitability for the same purpose.  See MPEP § 2144.07.  The ceramic material may also include Fe2O3 as a sintering agent (paragraph 0030) in amounts of no greater than about 2 wt% (paragraph 0034), but may have any oxidation state (paragraph 0035) (i.e. Fe3O4 is a mixed oxide of Fe2+ and Fe3+; i.e. the ceramic material includes no greater than about 2 wt% Fe3O4).  The dopant be may considered to consist of a combination of MgAl2O4 and Fe3O4 because both dopants may be present.  It is noted that the presence or absence of other dopants in the ceramic body is immaterial to the claim as written due to the open language of “a body including a ceramic comprising”.  The obvious amount of metal aluminate dopant (i.e. MgAl2O4 in the amount of 0.02-5 wt% or 2.1-26%) plus the amount of Fe3O4 (i.e. no greater than 2 wt%) is about 0.02-7 wt% or 2.1-28%, and both of these ranges overlap the claimed range.  See MPEP § 2144.05.  While not teaching a singular example of the instantly claimed article and composition, it would have been obvious to one of ordinary skill in the art before the effective filing date as this composition is conventionally known to afford refractory articles and one would have had a reasonable expectation of success.  Citti ‘929 teaches where sintering is performed at a temperature of not greater than 1700 °C (paragraph 0065), and so is considered to teach where the melting temperature is greater than 1700 °C else the sintering process would instead be a melting process.  It would be known to one of ordinary skill in the art that a sintering temperature is less than the melting temperature, and that as a general rule of thumb the sintering temperature may be about 30-90% of the melting temperature, as evidenced by the discussion on Research Gate, with the most common response being around 2/3 of the melting temperature (i.e. about 67% of the melting temperature) (Research Gate, p. 2-6).  Using this relationship of sintering temperature being about 2/3 of the melting temperature, the melting temperature the ceramic material is estimated to be less than about 2550 °C based on the sintering temperature of not greater than 1700 °C.  This range of melting temperature (i.e. greater than 1700 °C and less than about 2550 °C) overlaps the claimed range.  See MPEP § 2144.05.  However, Citti ‘929 does not teach the emissivity of the refractory.
In a related field of endeavor, Bauer teaches the spectral emissivities of selected ceramic materials at wavelengths of 0.8-25 µm and at temperatures of 200-1200°C (Abstract).  In particular, Fig. 4, copied below, shows the spectral emissivities of mullite at various temperatures and wavelengths.  At wavelengths just below 5 µm, the emissivity of mullite is above 0.8 (Fig. 4 below), which overlaps the claimed ranges.  See MPEP § 2144.05.  Furthermore, Kleeb teaches that refractory compositions of mullite etc. can be coated with a high-performance, high-emissivity coating (Kleeb, Summary) to increase the emissivity of the refractory to about 0.9 at glass-making temperatures (Kleeb, 1st paragraph on p. 128).  While not teaching a singular example of the emissivity for the instantly claimed article and composition, it would have been obvious to one of ordinary skill in the art before the effective filing date as this composition is recited to contain a large majority fraction (70-99%) of mullite and the emissivity of mullite is known and can be further improved by a high-performance, high emissivity coating, and one would have had a reasonable expectation of success.  

    PNG
    media_image1.png
    677
    1151
    media_image1.png
    Greyscale

As Citti ‘929 teaches a mullite refractory body and Bauer and Kleeb each teach the emissivities of mullite, either alone (Bauer) or with an additional coating (Kleeb), they are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the refractory body having the composition of Citti ‘929 to include the known emissivity of mullite, either alone as taught by Bauer or with an additional high-performance, high emissivity coating as taught by Kleeb, and one would have had a reasonable expectation.
	Claim 2: Citti ‘929 teaches where the powders and additional material (i.e. the mullite and dopant) are formed into any desired shape, such as rectilinear (i.e. a monolithic body), and sintered to form a ceramic (paragraphs 0042-0043).
	Claim 3: Citti ‘929 teaches where the refractory object may be a body or a coating overlying the body (i.e. a core and the mullite ceramic as a coating) (paragraph 0027).
Claims 4 and 8-9: Citti ‘929 teaches where the body (i.e. the core) can be mullite (i.e. an aluminosilicate, which is also an oxide) (paragraph 0049) and where the coating may be made of these materials as well (paragraph 0027) (i.e. either or both the core and the coating may be mullite, which is an oxide, and results in the core and the coating comprising at least one element that is the same).

Claims 1-2 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Citti (US PGPub. No. 2013/0217563, previously cited; hereafter “Citti ‘563”) in view of Bauer et al. (“Emissivities of ceramic materials for high temperature processes, NPL previously cited) and Kleeb et al. (“Fuel Savings with High Emissivity Coatings”, NPL previously cited) and as evidenced by Research Gate (Research Gate 2015, NPL previously cited).
Claim 1: Citti ‘563 teaches refractory objects (paragraph 0001) that can include alumina and silica (paragraph 0011), where the alumina is provided as at least about 10% to at least about 94% by weight of the object (paragraph 0013; claim 7) and where at least a portion of the alumina may be provided as mullite (i.e. mullite is an aluminosilicate) (paragraph 0014).  This is considered to teach where the object may include both mullite (i.e. an aluminosilicate phase) and alumina (i.e. an alumina phase distinct from the aluminosilicate phase).  This teaching is also considered to teach where optionally all, or nearly all, of the alumina is provided as mullite due to the teaching of “at least a portion”, and Citti ‘563 is therefore considered to optionally teach up to 10-94% mullite.  The refractory object may further contain one or more dopants of Mg, Fe, etc. comprising oxides (paragraph 0016), and at least a portion of a Mg-based dopant may be spinel (MgAl2O4) (paragraph 0020), which is considered to teach where optionally all of a Mg-based dopant may be spinel due to the teaching of “at least a portion”.  The Fe additive may have an oxidation state of M2+, M3+, etc., or any combination thereof (paragraph 0016) (i.e. Fe3O4 is a mixed oxide of Fe2+ and Fe3+).  The dopant be may considered to consist of a combination of MgAl2O4 and Fe3O4 because both dopants may be present.  It is noted that the presence or absence of other dopants in the ceramic body is immaterial to the claim as written due to the open language of “a body including a ceramic comprising”.  Citti ‘563 teaches where the additives can be included in an amount of 0.2-7 wt% (paragraph 0027).  The ranges of mullite and oxides of Mg and Fe disclosed by Citti ‘563 overlap the claimed ranges, and the courts have held that where claimed ranges overlap or lie inside of ranges disclosed in prior art a prima facie case of obviousness exists.  See MPEP § 2144.05.  It is noted that, as of the writing of this Office Action, no demonstration of a criticality to the claimed ranges has been presented.  Citti ‘563 teaches where the refractory object is a sintered ceramic material wherein the green body is sintered at 1400-1700 °C for 10-100 hours (paragraph 0023).  This is considered to teach where the melting temperature is at least 1700 °C else the sintering process would result in a melt instead of a sintered object.  It would be known to one of ordinary skill in the art that a sintering temperature is less than the melting temperature, and that as a general rule of thumb the sintering temperature may be about 30-90% of the melting temperature, as evidenced by the discussion on Research Gate, with the most common response being around 2/3 of the melting temperature (i.e. about 67% of the melting temperature) (Research Gate, p. 2-6).  Using this relationship of sintering temperature being about 2/3 of the melting temperature, the melting temperature the ceramic material is estimated to be about 2100-2550 °C based on the sintering temperature of 1400-1700 °C.  This range of melting temperature (i.e. about 1400-2550 °C) overlaps the claimed range.    See MPEP § 2144.05.  However, Citti ‘563 does not teach about the emissivity of the refractory.
In a related field of endeavor, Bauer teaches the spectral emissivities of selected ceramic materials at wavelengths of 0.8-25 µm and at temperatures of 200-1200°C (Abstract).  In particular, Fig. 4, copied above, shows the spectral emissivities of mullite at various temperatures and wavelengths.  At wavelengths just below 5 µm, the emissivity of mullite is above 0.8 (Fig. 4 above), which overlaps the claimed ranges.  See MPEP § 2144.05.  Furthermore, Kleeb teaches that refractory compositions of mullite etc. can be coated with a high-performance, high-emissivity coating (Kleeb, Summary) to increase the emissivity of the refractory to about 0.9 at glass-making temperatures (Kleeb, 1st paragraph on p. 128).  While not teaching a singular example of the emissivity for the instantly claimed article and composition, it would have been obvious to one of ordinary skill in the art before the effective filing date as this composition is recited to contain a large majority fraction (70-99%) of mullite and the emissivity of mullite is known and can be further improved by a high-performance, high emissivity coating, and one would have had a reasonable expectation of success.  
As Citti ‘563 teaches mullite refractory bodies and Bauer and Kleeb each teach the emissivities of mullite, either alone (Bauer) or with an additional coating (Kleeb), they are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the refractory body having the composition of Citti ‘563 to include the known emissivity of mullite, either alone as taught by Bauer or with an additional high-performance, high emissivity coating as taught by Kleeb, and one would have had a reasonable expectation.
	Claim 2: Citti ‘563 teaches that the starting materials and any additional material (i.e. the mullite and dopant as outlined above regarding claim 1) may be provided as a powder and formed into any desired shape and sintered to form a ceramic body (i.e. a monolithic body) (paragraphs 0022-0023).
Claim 18: Citti ‘563 teaches that the refractory block can have one or more phases (paragraph 0048), in which any one or more of the additives (i.e. dopants) can be disposed within each of the aluminum phase and the silica phase (paragraph 0048).  The silica phase can include an aluminum silicate (paragraph 0049), and Citti ‘563 teaches where mullite (Al6Si2O13) is an aluminum silicate (paragraph 0020).  As such, it would be obvious to one of ordinary skill in the art that the silica phase may be mullite (i.e. an aluminosilicate phase), and the silica phase (i.e. the aluminosilicate phase) can also include at least one species of the dopant (paragraph 0049).
	
Allowable Subject Matter
As indicated in the Non-Final Office Action mailed 28 March 2022 and adjusted to reflect changes to the amendment filed 31 May 2022, the following claim, drafted by the examiner and considered to distinguish patentably over the art of record in this application, is presented to applicant for consideration: 
Claim 1: A refractory article comprising:
a body including a ceramic comprising:
mullite present in an amount of at least 70 wt% and not greater than 97 wt% for a total weight of the body; and
a dopant consisting of a combination of MgAl2O4 and Fe3O4, wherein the dopant is present in an amount of at least 3 wt% and not greater than 6 wt% for a total weight of the body,
wherein the body comprises an aluminosilicate phase and an alumina phase distinct from the aluminosilicate phase,
wherein the body comprises an average relative emissivity over a wavelength of 0.5 microns to 5 microns of at least 0.8 and not greater than 0.99, and
wherein the body comprises a melting temperature of 
Support for this amendment can be found in Table 2, wherein the melting temperature of the refractory made of mullite with 5% of (MgAl2O4)0.5(Fe3O4)0.5 (i.e. the only example showing the claimed dopant) is 1600°C.

The following is a statement of reasons for the indication of allowable subject matter:  Citti ‘929 and Citti ‘563 each teach where metal aluminate, or specifically spinel (i.e. MgAl2O4), and an iron oxide may be used as an additive to a mullite refractory object; however, the refractory object is sintered at a temperature of up to 1700 °C, which indicates a melting temperature that is significantly higher than 1600 °C.

Response to Arguments
Applicant’s arguments filed 31 May 2022 have been fully considered but they are not persuasive.  The argument is based on the premise of the prior art of record not teaching all of the claim limitations of instant claim 1, see p. 4-7 of remarks.  Applicant has particularly highlighted “a dopant consisting of a combination of two dopants (MgAl2O4 and Fe3O4)” and “an aluminosilicate phase and an alumina phase distinct from the aluminosilicate phase”.  Regarding the prior art teaching of the claimed dopant, Citti ‘929 and Citti ‘563 each teach where additives to a mullite refractory body may include metal aluminate, or specifically spinel (i.e. MgAl2O4), and an oxide of Fe where the metal element of the dopant (i.e. Fe) may have an oxidation state of M2+, M3+, etc., or a combination of these (i.e. Fe3O4 is a mixed oxide of Fe2+ and Fe3+), as outlined above.  The dopant as written is considered to be a dopant consisting of a combination of MgAl2O4 and Fe3O4 because the combination of both dopants may be present (i.e. other elements are not present in these compounds).  It is noted that applicant has not demonstrated a patentable difference between a combination of dopants that include the two claimed dopants (i.e. a dopant that is a combination of the two claimed dopants and another dopant that is different) and the claimed limitation of a dopant consisting of a combination of the two claimed dopants because the presence or absence of other dopants in the ceramic body is considered to be immaterial to the claim as written due to the open language of “a body including a ceramic comprising”.  Regarding the aluminosilicate phase and an alumina phase, Citti ‘929 teaches that the body can include alpha-Al2O3, a mixture of alpha-Al2O3 and beta alumina, a mullite (i.e. mullite is an aluminosilicate), etc., or any combination thereof (paragraph 0049).  The teaching of a combination renders as obvious to one of ordinary skill in the art that the body may include both mullite (i.e. an aluminosilicate phase) and alpha-Al2O3 (i.e. an alumina phase distinct from the aluminosilicate phase).  Similarly, Citti ‘563 teaches refractory objects (paragraph 0001) that can include alumina and silica (paragraph 0011), where the alumina is provided as at least about 10% to at least about 94% by weight of the object (paragraph 0013; claim 7) and where at least a portion of the alumina may be provided as mullite (i.e. mullite is an aluminosilicate) (paragraph 0014).  This is considered to teach where the object may include both mullite (i.e. an aluminosilicate phase) and alumina (i.e. an alumina phase distinct from the aluminosilicate phase).  As such, the amended limitations are taught or rendered obvious by the teachings in the prior art, as outlined above.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM S HORGER whose telephone number is (571)270-5904.  The examiner can normally be reached on M-F 9:30 AM - 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KIM S. HORGER/Examiner, Art Unit 1784 
/SETH DUMBRIS/Primary Examiner, Art Unit 1784